DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directedto an abstract
idea without significantly more.
In the instant case, claim 13 is directed to a “cryptocurrency payment support system”.
 Claim 13 is directed to the abstract idea of “ managing payments by cryptocurrencies” which is
grouped under “organizing human activity... fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites,
“acquire first exchange information, second exchange information, and fee information, the first
exchange information allowing identification of a first exchange where a first user has an account,
among a plurality of exchanges that deal with cryptocurrencies, the second exchange information
allowing identification of, among the plurality of exchanges, a plurality of second exchanges where
a second user has accounts, ... configured to identify, among the plurality of second exchanges, a
second exchange that requires a lowest remittance fee for remittance with the first exchange,
based on the first exchange information, the second exchange information, and the fee
information”
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility
Guidance).
	This judicial exception is not integrated intoa practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional
elements of the claim such as “acquisition processing circuit,” “identification processing circuit,” and

 When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the
claim does not include additional elements that are sufficient to amount to significantly more than the
judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize a financial transaction using computer technology (e.g.
financial institution computing system). Therefore, the use of these additional elements does no more
than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claim 13 is not patent eligible.
Independent Claims 22-24, being substantially similar to claim 13 are rejected for the same
reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




6. Claims 13-17 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al
(US 2021/0019827) in view of BAYNE (US 20210090166).
CLAIM 13

second exchange information, and fee information, the first exchange information allowing identification of a first exchange where a first user has an account, among a plurality of exchanges that deal with cryptocurrencies, the second exchange information allowing identification of, among the plurality of exchanges, a plurality of second exchanges where a second user has accounts, and an identification processing circuit configured to identify, among the plurality of second exchanges, a second exchange that requires a lowest remittance fee for remittance with the first exchange, based on the first exchange information, the second exchange information, and the fee information.[see KIM abstract (FIG. 3)(330)(220)’ (FIG. 4)(S440)[]0010; 10012; (FIG. 5) $0087; 0089](310)
KIM fails to disclose the fee information including information about remittance fees that are
required for cryptocurrency remittances among the plurality of exchanges. This is disclosed by Bayne
(10014, lines 11-18]; [0034]. It would have been obvious before the effective filing date for KIM to
disclose fee information for cryptocurrency remittances. The motivation would be to allow the user to
know the cost of making a cryptocurrency transactions.

CLAIM 14
The cryptocurrency payment support apparatus according to claim 1, further comprising: a
payment processing circuit configured to remit cryptocurrency from the account of the first user of the
first exchange to an account of the second user of the second exchange identified by the identification
processing circuit. [0014, lines 11-18]; [0034]

CLAIM 15
wherein the first exchange information includes information of a plurality of first exchanges
where the first user has accounts, and the identification processing circuit identifies, among combinations of a first exchange and a second exchange in the plurality of first exchanges and the plurality of second exchanges, a combination of a first exchange and a second exchange that requires a lowest remittance fee. [see reasoning provided in claim 13]
CLAIM 16
wherein the first exchange information includes information of one or more types of
cryptocurrencies that can be remitted at the first exchange, the second exchange information includes
information of one or more types of cryptocurrencies that can be received at the second exchanges, the

exchanges in association with each of the types of cryptocurrencies, and the identification processing
circuit identifies, among combinations of the second exchanges and the types of cryptocurrencies, a
combination of a second exchange and a type of cryptocurrency that, when combined with a first
exchange and a type of cryptocurrency, requires a lowest remittance fee. see KIM abstract (FIG.
3)(330)(220) (FIG. 4)(S440)[]0010; 10012; (FIG. 5) 0087; 0089](310); [see Bayne, ]0014, lines 11-18];
[110034]



CLAIM 17
The apparatus according to claim 13, further comprising: a first storage in which the second
exchange information is stored; and a first acquisition processing circuit configured to acquire the first
exchange information from a first user terminal of the first user. see KIM abstract (FIG. 3)(330)(220) (FIG. 4)(S440)[10010; 910012; (FIG. 5) 0087; 0089](310); [see Bayne, 10014, lines 11-18]; [0034]

CLAIM 22
A cryptocurrency payment support system comprising:
an acquisition processing circuit configured to acquire first exchange information, second
exchange information, and fee information, the first exchange information allowing identification of a first exchange where a first user has an account, among a plurality of exchanges that deal with
cryptocurrencies, the second exchange information allowing identification of a plurality of second
exchanges where a second user has accounts, the fee information including information about remittance fees that are required for cryptocurrency remittances among the plurality of exchanges;
an identification processing circuit configured to identify, among the plurality of second
exchanges, a second exchange that requires a lowest remittance fee for remittance with the first
exchange, based on the first exchange information, the second exchange information, and the fee
information; and a payment processing circuit configured to remit cryptocurrency from the account of
the first user of the first exchange to an account of the second user of the second exchange identified by


CLAIM 23
A method comprising: an acquisition step of acquiring, by at least one central processing unit
(CPU), first exchange information, second exchange information, and fee information, the first exchange
information allowing identification of a first exchange where a first user has an account, among a plurality of exchanges that deal with cryptocurrencies, the second exchange information allowing identification of a plurality of second exchanges where a second user has accounts, the fee information including
information about remittance fees that are required for cryptocurrency remittances among the plurality
of exchanges; and identifying, among the plurality of second exchanges by the at least one CPU, a second exchange that requires a lowest remittance fee for remittance with the first exchange, based on the first
exchange information, the second exchange information, and the fee information. see KIM abstract (FIG. 3)(330)(220) (FIG. 4)(S440)[]0010; 10012; (FIG. 5) 10087; 0089](310); [see Bayne, 410014, lines 11-18]; [0034]

CLAIM 24

Anon-transitory computer-readable recording medium on which is recorded a computer program
which, when executed by a computer, causes the computer to: an acquisition step of acquiring first
exchange information, second exchange information, and fee information, the first exchange information allowing identification of a first exchange where a first user has an account, among a plurality of exchanges that deal with cryptocurrencies, the second exchange information allowing identification of a plurality of second exchanges where a second user has accounts, the fee information including information about remittance fees that are required for cryptocurrency remittances among the plurality of exchanges; and identify, among the plurality of second exchanges, a second exchange that requires a lowest remittance fee for remittance with the first exchange, based on the first exchange information, the second exchange information, and the fee information. see KIM abstract (FIG. 3)(330)(220)’ (FIG. 4)(S440)[10010; 0012; (FIG. 5) 40087; 10089](310); [see Bayne, 410014, lines 11-18]; [0034]



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

DANIEL S. FELTEN
Examiner
Art Unit 3692



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692